Exhibit 10.4

CORPORATE GUARANTY

Date:  February 14, 2007

GE CAPITAL SERVICES PTE LTD

6 Temasek Boulevard

#35-01 Suntec Tower four

Singapore 038986

To induce you to make any loan, extension of credit or other financial
accommodation to CombinatoRx (Singapore) Pte, Ltd., organized and existing under
the laws of the Republic of Singapore (“Customer”) now or at any time hereafter,
but without in any way binding you to do so, the undersigned, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, does hereby guarantee to you, your successors and assigns, the due
regular and punctual payment of any sum or sums of money which the Customer may
owe to you now or at any time hereafter, whether evidenced by any promissory
notes, security agreements, deed of debentures, pledge agreements and/or any
other documents or instruments (collectively “Account Documents” and each an
“Account Document”) and whether it represents principal, interest,  late
charges, indemnities, an original balance, an accelerated balance, liquidated
damages, a balance reduced by partial payment, collateral or security, or any
other type of sum of any kind whatsoever that the Customer may owe to you now or
at any time hereafter, and does hereby further guarantee to you, your successors
and assigns, the due, regular and punctual performance of any other duty or
obligation of any kind or character whatsoever that the Customer may owe to you
now or at any time hereafter (all such payment and performance obligations being
collectively referred to as “Obligations”).  Undersigned does hereby further
guarantee to pay upon demand all losses, costs, attorneys’ fees and expenses
which may be suffered by you by reason of Customer’s default or default of the
undersigned.  As used in this Guaranty, “you” shall mean GE Capital Services Pte
Ltd and all its subsidiaries.

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).  It is agreed that you may, upon any breach or default
of the Customer, or at any time thereafter, make demand upon the undersigned and
receive payment and performance of the Obligations, with or without notice or
demand for payment or performance by the Customer, its successors or assigns, or
any other person. Nothing herein shall require you to first seek or exhaust any
remedy against the Customer, its successors and assigns, or any other person
obligated with respect to the Obligations, or to first foreclose, exhaust or
otherwise proceed against any collateral or security which may be given in
connection with the Obligations.  Suit may be brought and maintained against the
undersigned, at your election, without joinder of the Customer or any other
person as parties thereto.  The obligations of each signatory to this Guaranty
shall be joint and several.

The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned):  (a) the genuineness, validity, regularity and
enforceability of the Account Documents or any other document; (b) any
extension, renewal, amendment, change, waiver or other modification of the
Account Documents or any other document; (c) the absence of, or delay in, any
action to enforce the Account Documents, this Guaranty or any other document;
(d) your failure or delay in obtaining any other guaranty of the Obligations
(including, without limitation, your failure to obtain the signature of any
other guarantor hereunder); (e) the release of, extension of time for payment or
performance by, or any other indulgence granted to the Customer or any other
person with respect to the Obligations by operation of law or otherwise; (f) the
existence, value, condition, loss, subordination or release (with or without
substitution) of, or failure to have title to or perfect and maintain a security
interest in, or the time, place and manner of any sale or other disposition of
any collateral or security given in connection with the Obligations, or any
other impairment (whether intentional or negligent, by operation of law or
otherwise) of the rights of the undersigned; (g) the Customer’s voluntary or
involuntary bankruptcy, assignment for the benefit of creditors, reorganization,
or similar proceedings affecting the Customer or any of its assets; or (h) any
other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

This Guaranty, the Account Documents and the Obligations may be assigned by you,
without the consent of the Undersigned.  The Undersigned agrees that if it
receives written notice of an assignment from you, the Undersigned will pay all
amounts due hereunder to such assignee or as instructed by you.  The Undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee.  The Undersigned hereby waives and agrees not
to assert against any such assignee any of the defenses set forth in the
immediate preceding paragraph.


--------------------------------------------------------------------------------


This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned.  However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.

The undersigned agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by you, all as though such payment or
performance had not been made.  If, by reason of any bankruptcy, insolvency or
similar laws effecting the rights of creditors, you shall be prohibited from
exercising any of your rights or remedies against the Customer or any other
person or against any property, then, as between you and the undersigned, such
prohibition shall be of no force and effect, and you shall have the right to
make demand upon, and receive payment from, the undersigned of all amounts and
other sums that would be due to you upon a default with respect to the
Obligations.

Notice of acceptance of this Guaranty and of any default by the Customer or any
other person is hereby waived.  Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby
waived.  The undersigned warrants that it has adequate means to obtain from the
Customer on a continuing basis financial data and other information regarding
the Customer and is not relying upon you to provide any such data or other
information.  Without limiting the foregoing, notice of adverse change in the
Customer’s financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived.  All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, its successors or assigns, and you shall be binding upon and shall not
affect the liability of the undersigned.

Payment of all amounts now or hereafter owed to the undersigned by the Customer
or any other obligor for any of the Obligations is hereby subordinated in right
of payment to the indefeasible payment in full to you of all Obligations and is
hereby assigned to you as a security therefor.  The undersigned hereby
irrevocably and unconditionally waives and relinquishes all statutory,
contractual, common law, equitable and all other claims against the Customer,
any other obligor for any of the Obligations, any collateral therefor, or any
other assets of the Customer or any such other obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to you by the undersigned hereunder,
and the undersigned hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which it might otherwise directly or
indirectly receive or be entitled to receive by reason of any amounts paid by,
or collected or due from, it, the Customer or any other obligor for any of the
Obligations, or realized from any of their respective assets.

THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS. 
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.

This Guaranty is intended by the parties as a final expression of the guaranty
of the undersigned and is also intended as a complete and exclusive statement of
the terms thereof.  No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof.  Nor are there any conditions to the full effectiveness of
this Guaranty.  This Guaranty and each of its provisions may only be waived,
modified, varied, released, terminated or surrendered, in whole or in part, by a
duly authorized written instrument signed by you.  No failure by you to exercise
your rights hereunder shall give rise to any estoppel against you, or excuse the
undersigned from performing hereunder.  Your waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder.

This Guaranty shall bind the undersigned’s successors and assigns and the
benefits thereof shall extend to and include your successors and assigns.  In
the event of default hereunder, you may at any time inspect undersigned’s
records, or at your option, undersigned shall furnish you with a current
independent audit report.


--------------------------------------------------------------------------------


This Guaranty shall be governed by and construed in accordance with the laws of
the State of Connecticut without regard to the conflict of law principles of
such state.

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.

Each signatory on behalf of a corporate guarantor warrants that he had authority
to sign on behalf of such corporation and by so signing, to bind said guarantor
corporation hereunder.

 

IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.

 

 

 

 

COMBINATORX, INCORPORATED

 

 

 

 

 

By:

/s/ Robert Forrester

 

 

 

(Signature)

 

 

 

 

 

Title:

EVP and Chief Financial Officer

 

 

 

(Officer’s Title)

 

 

 

 

ATTEST:

/s/ Jason F. Cole

 

 

Secretary/AssistantSecretary

 

 


--------------------------------------------------------------------------------